Title: To George Washington from Colonel James Mitchell Varnum, 12 March 1776
From: Varnum, James Mitchell
To: Washington, George


Prospect Hill, 12 March 1776. Submits a “Return of Officers to be commissioned in the Ninth Regiment” with vacancies for a second lieutenant, three ensigns, and a surgeon’s mate. “I am not able, at Present, to point out suitable Persons to fill the Vacancies, as I have been confined to my House for upwards of three Weeks, and could not exert myself according to my own Wishes—As often as a favorable Opportunity shall occur for filling them or any of them, Report will be immediately made thereof to his Excellency.”
